        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document175-3
                                          183 Filed
                                               Filed10/06/20
                                                     09/24/20 Page
                                                               Page12ofof78




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- x
PETERSEN ENERGÍA INVERSORA,          :
S.A.U. and PETERSEN ENERGÍA, S.A.U., :
                                     :                  Case No.: 1:15-CV-02739 (LAP)
                  Plaintiffs,        :
                                     :
                                     :                  Letter of Request for International
                  v.                 :                  Judicial Assistance
                                     :                  (Letter Rogatory)
ARGENTINE REPUBLIC and YPF S.A., :
                                     :
                  Defendants.
------------------------------- x


-------------------------------               x
ETON PARK CAPITAL MANAGEMENT,                 :
L.P., ETON PARK MASTER FUND, LTD.,            :
ETON PARK FUND, L.P.,                         :         Case No.: 1:16-CV-08569 (LAP)
                                              :
                                              :
                      Plaintiffs,             :         Letter of Request for International
                                              :         Judicial Assistance
                      v.                      :         (Letter Rogatory)
                                              :
ARGENTINE REPUBLIC and YPF S.A.,              :
                                              :
               Defendants.
------------------------------- x
                                       INTRODUCTION
               The United States District Court for the Southern District of New York presents its

compliments to the Argentine Ministry of Foreign Affairs, International Trade and Worship and

the appropriate judicial authority of Argentina and requests international judicial assistance to

obtain evidence to be used in a civil proceeding before this Court in the above-captioned actions.

               The United States District Court for the Southern District of New York is the

competent court of law and equity over the above-captioned actions and has jurisdiction under

28 U.S.C. §§ 1330 and 1367. This Court is authorized to request depositions abroad by letters of

request under 28 U.S.C. § 1781(b)(2) and Chapter I of the Hague Convention on the Taking of

Evidence Abroad in Civil or Commercial Matters (the “Hague Convention”), 23 U.S.T. 2555,



                                                  -2-
        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document175-3
                                          183 Filed
                                               Filed10/06/20
                                                     09/24/20 Page
                                                               Page23ofof78




T.I.A.S. 7444. This Court may grant reciprocal assistance by the enforcement of letters of request

from the Argentine courts pursuant to its authority under 28 U.S.C. § 1782.

                                  ASSISTANCE REQUESTED
               This Court requests the assistance described herein as necessary in the interests of

justice. Specifically, this Court requests that the appropriate judicial authority of Argentina compel

Enrique Eskenazi, Sebastián Eskenazi, Matías Eskenazi Storey, and Ezequiel Eskenazi Storey to

provide testimony on the subject matter described in Exhibit A to this Letter of Request for

International Judicial Assistance. This Court requests that testimony be taken separately of each

person individually. Testimony should be given under oath, which may be taken in accordance

with domestic procedure in Argentina. This Court requests that, to the extent possible, the

appropriate judicial authority of Argentina audio and video record the testimony of Enrique

Eskenazi, Sebastián Eskenazi, Matías Eskenazi Storey, and Ezequiel Eskenazi Storey, in addition

to transcribing the testimony in writing.1 This Court also requests that the appropriate judicial

authority of Argentina allow cross-examination and local counsel for Defendants the Argentine

Republic (the “Republic”) and YPF. S.A. (“YPF,” and together with the Republic, “Defendants”)

to question Enrique Eskenazi, Sebastián Eskenazi, Matías Eskenazi Storey, and Ezequiel Eskenazi

Storey.2 This Court further requests that the appropriate judicial authority of Argentina directly

inform the parties or their representatives (at the addresses provided below) of the time and place




1
        See Hague Convention, Article 9 (“The judicial authority which executes a Letter of
Request shall . . . . follow a request of the requesting authority that a special method or procedure
be followed, unless this is incompatible with the internal law of the State of execution or is
impossible of performance by reason of its internal practice and procedure or by reason of practical
difficulties.”).
2
       See id.; see also Código Procesal Civil y Comercial de la Nación (CPCCN), Article 442.



                                                 -3-
        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document175-3
                                          183 Filed
                                               Filed10/06/20
                                                     09/24/20 Page
                                                               Page34ofof78




at which the testimony will take place, so that the parties and their representatives in the above-

captioned actions may attend.3

                       IDENTIFYING INFORMATION OF PARTIES
                           AND THEIR REPRESENTATIVES
                The addresses of the parties to this proceeding and their representatives are as

follows:


                      Party                                       Representatives


                                                   Robert J. Giuffra, Jr.
                                                   Sergio J. Galvis
                                                   Joseph E. Neuhaus
                                                   Thomas C. White
                                                   Elizabeth A. Cassady
                                                   Sullivan & Cromwell LLP
                                                   125 Broad Street
           Defendant Argentine Republic            New York, NY 10004-2498
                                                   Telephone: (212) 558-4000
                                                   Facsimile: (212) 558-3588

                                                   Attorneys of
                                                   Procuración del Tesoro de la Nación
                                                   Posadas 1641
                                                   C11121 ADC Buenos Aires
                                                   República Argentina


                                                  Michael A. Paskin
                                                  Damaris Hernández
                                                  Cravath, Swaine & Moore LLP
               Defendant YPF S.A.                 825 Eighth Avenue
                                                  New York, NY 10019-7475
                                                  Telephone: (212) 474-1000



3
        See Hague Convention, Article 7 (“The requesting authority shall, if it so desires, be
informed of the time when, and the place where, the proceedings will take place, in order that the
parties concerned, and their representatives, if any, may be present. This information shall be sent
directly to the parties or their representatives when the authority of the State of origin so
requests.”).


                                                -4-
       Case
        Case1:15-cv-02739-LAP
             1:15-cv-02739-LAP Document
                                Document175-3
                                         183 Filed
                                              Filed10/06/20
                                                    09/24/20 Page
                                                              Page45ofof78




                                                    Facsimile: (212) 474-3700

                                                    Osvaldo César Guglielmino
                                                    Guglielmino Derecho Internacional
                                                    Cerrito 1320, Piso 11
                                                    C1010ABB Buenos Aires
                                                    República Argentina
                                                    Telephone: (54) 11-4811-2612


                                                    Mark C. Hansen
                                                    Derek T. Ho
                                                    Kellogg, Hansen, Todd, Figel & Frederick,
                                                    P.L.L.C.
                                                    1615 M Street, N.W., Suite 400
                                                    Washington, D.C. 20036
                                                    Telephone: (202) 326-7900
                                                    Facsimile: (202) 326-7999

 Plaintiffs Petersen Energía Inversora, S.A.U.,     Israel Dahan
  Petersen Energía, S.A.U., Eton Park Capital       King & Spalding LLP
  Management, L.P., Eton Park Master Fund,          1185 Avenue of the Americas
         Ltd., and Eton Park Fund, L.P.             New York, NY 10036
                                                    Telephone: (212) 556-2114
                                                    Facsimile: (212) 556-2222

                                                    Reginald R. Smith
                                                    King & Spalding LLP
                                                    1100 Louisiana Street, Suite 4000
                                                    Houston, TX 77002
                                                    Telephone: (713) 751-3200
                                                    Facsimile: (713) 751-3290


              The addresses of the persons from whom testimony is being requested are as

follows:

Enrique Eskenazi
DNI 3.171.746
Fecha de nacimiento: 04/08/1925
Nacionalidad: Argentina
Domicilio (Boletin Oficial): Av. Cnel. Díaz 2748, piso 7, CABA
Last-known address: Av. Cnel. Díaz 2748, piso 7, CABA

Sebastián Eskenazi
DNI 16.764.074

                                                  -5-
        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document175-3
                                          183 Filed
                                               Filed10/06/20
                                                     09/24/20 Page
                                                               Page56ofof78




Fecha de nacimiento: 20/08/1963
Nacionalidad: Argentina
Domicilio (Boletin Oficial): Malasia 850, CABA
Last-known address: Av. Cnel. Díaz 2748, piso 7, CABA

Matías Eskenazi Storey
DNI 20.383.823
Fecha de nacimiento: 25/05/1968
Nacionalidad: Argentina
Domicilio (Boletin Oficial): Coronel Díaz 2748, piso 11, CABA
Last-known address: José C. Paz 1233, Acassuso, Pcia. de Bs.As.

Ezequiel Eskenazi Storey
DNI 14.156.036
Fecha de nacimiento: 30/08/1960
Nacionalidad: Argentina
Domicilio (Boletin Oficial): Av. Libertador 2712, piso 2, CABA
Last-known address: Av. Libertador 2732, piso 2, CABA

                               SUMMARY OF THE ACTIONS4
               The above-captioned actions are civil proceedings brought by Plaintiffs Petersen

Energía Inversora, S.A.U., Petersen Energía, S.A.U. (“Petersen”), Eton Park Capital Management,

L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P. (“Eton Park” and together with

Petersen, “Plaintiffs”) against Defendants. Petersen and Eton Park filed complaints in April 2015

and November 2016, respectively, alleging that Defendants breached undertakings made to

shareholders in YPF’s bylaws (the “Bylaws”) and seek compensatory damages and other relief for

Defendants’ purported breaches of contract.

               Until 1993, YPF was wholly owned and operated by the Republic. In the early

1990s, the Republic decided to privatize YPF and, eventually, to sell its shares in an initial public

offering. Plaintiffs allege that, as part of this privatization process, Argentina adopted certain

provisions in YPF’s Bylaws that purportedly obligated the Republic to conduct a tender offer if

the Republic acquired control over a specified percentage of YPF shares. Plaintiffs allege that


4
       The Court does not adopt this summary as findings of fact or law. Based solely on
Defendants’ representations, this Court believes that justice cannot be served between the parties
in the above-captioned actions unless the evidence requested herein is made available by the
appropriate judicial authority of Argentina.

                                                 -6-
        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document175-3
                                          183 Filed
                                               Filed10/06/20
                                                     09/24/20 Page
                                                               Page67ofof78




they relied on these provisions in the Bylaws in deciding to acquire YPF shares. In April 2012,

the Republic’s Executive Branch issued Decree 530/2012, which provided for the Republic’s

immediate and temporary intervention in YPF. On May 3, 2012, the Argentine Congress passed

Law 26,741, signed May 4, 2012 and effective May 7, 2012, declaring a public need for

expropriation of 51% of YPF’s shares, which were then owned by Repsol YPF S.A. (“Repsol”),

YPF’s majority shareholder. The Republic completed the expropriation in 2014 when it acquired

and paid Repsol for its shares.

               Plaintiffs subsequently instituted legal proceedings against Defendants, alleging

that the Republic breached its purported obligation to conduct a tender offer for Plaintiffs’ YPF

shares in accordance with the Bylaws, and that YPF breached its purported obligation to enforce

the Bylaws against the Republic.

                                        RECIPROCITY
               In the furtherance of justice and by the proper and usual process of this Court, the

United States District Court for the Southern District of New York may provide similar

cooperation and assistance to the Argentine courts in the event that the Argentine courts request

similar assistance.

                              REIMBURSEMENT FOR COSTS
               Defendants have assured this Court that they stand ready and willing to reimburse

the Argentine courts in accordance with Argentine law for the costs incurred in executing this

Letter of Request for International Judicial Assistance.

                                         CONCLUSION

               This Court expresses its appreciation and respectfully requests that, in the interests

of justice, you compel by your proper and usual process Enrique Eskenazi, Sebastián Eskenazi,

Matías Eskenazi Storey, and Ezequiel Eskenazi Storey to provide testimony.


                       6th day of October
IT IS SO ORDERED, this ___        ______, 2020:


                                                -7-
Case
 Case1:15-cv-02739-LAP
      1:15-cv-02739-LAP Document
                         Document175-3
                                  183 Filed
                                       Filed10/06/20
                                             09/24/20 Page
                                                       Page78ofof78




                  ______________________________
                        Hon. Loretta A. Preska
                      United States District Judge




                                -8-
